Citation Nr: 0717296	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  01-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD) prior to April 24, 2002.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
effective April 24, 2002 to the present.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2003 for further development.  

The September 2000 rating decision increased the veteran's 
rating from 10 percent to 30 percent.  In August 2001, the RO 
increased the veteran's rating to 50 percent effective 
January 28, 2000 (the date of receipt of the claim).  In 
October 2006, the RO issued a rating decision in which it 
increased the veteran's PTSD rating to 70 percent effective 
April 24, 2002.  Since the October 2006 increase is not 
effective back to the date of receipt of the claim, the Board 
has two separate time periods to consider.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in October 2002.  A transcript 
of the hearing is associated with the veteran's claims 
folder. 


FINDINGS OF FACT

1.  Prior to April 24, 2002, the veteran's PTSD symptoms did 
not cause the veteran to experience occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

2.  From April 24, 2002, the veteran's PTSD symptoms have not 
caused total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Prior to April 24, 2002, the criteria for entitlement to 
a disability evaluation in excess of 50 percent for the 
veteran's service-connected PTSD had not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2006).

2.  From April 24, 2002, the criteria for entitlement to a 
disability evaluation in excess of 70 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his increased rating claim in January 2000 (prior to the 
enactment of the VCAA).  A rating decision was issued in 
September 2000.  In July 2004 and again in April 2005, 
letters were issued to the appellant.  These letters 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Subsequent to the 
July 2004 and April 2005 letters, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO sent the veteran an October 2006 
correspondence that fully complied with Dingess/Hartman. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.



Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision, a noncompensable rating is warranted 
when a mental condition has been diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name.



Prior to April 24, 2002

The veteran underwent a VA examination in April 1998.  His 
principle complaints were his short temper and hostile 
reactions; and his recurring nightmares of combat.  His 
dreams leave him feeing angry, and then remorseful.  He 
reported several hostile actions, including an altercation 
with a police officer, and an assault and battery on his 
brother-in-law.  The veteran stated that he did not have any 
problems in public settings; but he prefers to be alone.  He 
reported a moderate level of combat exposure.  The validity 
scales of the Minnesota Multiphasic Personality Inventory - 2 
(MMPI-2) were suggestive of overstatement or exaggeration of 
symptoms.  The examiner found that symptoms of increased 
arousal were present, as well as irritability and outbursts 
of anger.  The veteran did not report many of the listed 
symptoms indicative of persistent avoidance of trauma - 
associated stimuli and numbing of general responsiveness.  He 
reported some diminishment of interests in participation of 
activities.  He was diagnosed with chronic PTSD and assessed 
a GAF score of 65.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  

A GAF of 21-30 indicates behavior is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2006).

The veteran underwent a psychological Assessment and 
Evaluation in May 1998.   He completed a series of 
psychometric instruments including the PTSD-Keane (PK) scale 
of the MMPI-2; the Beck Depression Inventory; the Mississippi 
Scale for Combat Related PTSD; the Spielberger State-Trait 
Anxiety Inventory (STAI); and the Combat Exposure Scale.  He 
reported moderate levels of depression; moderately high 
levels of state anxiety; and extremely high levels of trait 
anxiety.  He reported moderate combat exposure while serving 
in Vietnam.  He endorsed a significant number of PTSD 
symptoms on both the Mississippi PTSD scale and the MMPI-2 PK 
scale.  His MMPI-2 validity profile is the most typical seen 
in patients with chronic and severe PTSD.  

The veteran reported frequent intrusive memories about 
Vietnam, psychological distress, and physiological reactivity 
(sweating, increased heart rate, and headaches) upon exposure 
to reminders of Vietnam.  He reported frequent nightmares 
that cause him to awaken in distress (unable to return to 
sleep).  He makes efforts to avoid potential reminders of 
Vietnam, including conversations, movies, and funerals.  He 
showed a disinterest in activities; feelings of detachment 
from others; a restricted affective range; and a sense of 
foreshortened future.  Hyperarousal symptoms that he endorsed 
included difficulty sleeping, irritability, marked difficulty 
concentrating, and hypervigilance.  The psychologist opined 
that the veteran's PTSD symptoms have caused him severe 
occupational impairment.  He has worked at approximately 
fifteen different jobs since he left the military.  The 
veteran reported that the primary problem with most of his 
jobs has been insubordination.  He reported extreme 
difficulty getting along with supervisors.  He would often 
get into verbal confrontations with them, and three to four 
physical fights with co-workers.    

The examiner opined that the veteran's symptoms have also 
caused severe social impairment.  The veteran reported that 
his 29 year marriage to his wife is "going okay" and that 
his wife "puts up with [him]."  In the past, their marriage 
was marked by frequent arguments.  Now, whenever they begin 
to argue, he simply walks away.  He reported that he has four 
friends, all of whom are veterans.  Otherwise, he is not 
socially active with others.  Since his experiences in the 
military, he has had difficulty trusting others in general, 
and difficulty letting others get emotionally close to him.  
The examiner found the veteran to have severe occupational 
and social impairment; and assessed him with a GAF score of 
45.      

The veteran underwent a VA examination in April 2000.  He 
complained of sleep disturbances with nightmares two to three 
times per week.  He stated that he also experiences 
flashbacks.  He had great difficulty controlling his temper.  
He lost one job as a result, and he continued to have 
problems with his temper at his current job.  He was anxious, 
hypervigilant, and easily startled.  He stated that he wakes 
up in the middle of the night and checks all the doors and 
windows to make sure that he is safe.  He used to drink, but 
does not drink anymore.  He reported isolating himself and 
avoiding crowds.  He has been married for 32 years and has 
four children; but no friends.  He reported that he stays by 
himself most of the time.  

Upon examination, the veteran was alert and cooperative. He 
answered questions and volunteered information.  There were 
no loose associations; flight of ideas; or bizarre motor 
movements or tics.  His mood was somewhat tense; his affect 
was appropriate.  There were no delusions, hallucinations, 
ideas of reference or suspiciousness.  He was oriented times 
three; and memory for both remote and recent was good.  
Insight and judgment appeared to be adequate; as was 
intellectual capacity.  He was diagnosed with PTSD and 
assigned a GAF score of 60.  The examiner opined that the 
veteran had moderate symptoms with difficulty in social and 
occupational functioning, with few friends and conflicts with 
co-workers.

VA outpatient treatment records reflect that the veteran 
began treating with M.A.H. (Director of the PTSD Clinic) in 
April 2000.  Treatment records in April 2000 and October 2000 
show that he was assessed with a GAF score of 50 on both 
occasions.  

Multiple examinations prior to April 24, 2002 suggest some 
variation as to the severity of the veteran's PTSD symptoms.  
The Board notes that in order to warrant a rating in excess 
of 50 percent prior to April 24, 2002, his symptoms must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

The severity of the veteran's symptoms ranged from mild (a 
GAF score of 65 in April 1998) to severe (a GAF score of 45 
just one month later).  Subsequent to these inexplicably 
variant scores, the veteran was found to have a GAF score of 
50 in April 2000 and October 2000.  Despite the differences 
in scores, the Board notes that that even at the May 1998 
examination (which found the veteran's symptoms to be severe) 
the veteran failed to show a level of severity that would 
warrant a rating in excess of 50 percent.  Although the 
examination report stated that the veteran had severe 
occupational and social impairment, the veteran was working a 
part time job; and he had a 29 year marriage that he stated 
was "going okay."  He also had four friends who were also 
veterans.  Moreover, the veteran displayed only a couple of 
the symptoms enumerated in the rating criteria.  He did not 
report any suicidal ideation or obsessional rituals which 
interfere with routine activities.  His speech was not 
intermittently illogical, obscure or irrelevant.  He did not 
report near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  He showed no signs of spatial disorientation; 
neglect of personal appearance and hygiene; or the inability 
to establish and maintain effective relationships.  Though 
the veteran reported some impaired impulse control (in the 
form of fights with co-workers) and difficulty adapting to 
stressful circumstances, the Board finds that the 
preponderance of the evidence (including the April 1998 VA 
examination, as well as the VA outpatient treatment records) 
weighs against the claim for a rating in excess of 50 
percent.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 50 percent for PTSD prior to 
April 24, 2002 must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Effective April 24, 2002

As previously noted, the veteran's PTSD is currently rated at 
70 percent effective April 24, 2002.  In order to warrant an 
increased rating, the veteran's symptoms must cause total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.

On April 24, 2002, the veteran was treated by the VA on an 
outpatient basis.  He stated that his PTSD symptoms have been 
becoming worse over the past few months.  He worked as a 
truck driver for 8-12 hours per day.  He reported that he has 
had nine jobs since moving to North Carolina in 1989.  Upon 
examination, the veteran was casually dressed and groomed.  
He was cooperative.  He had short, directed speech.  His mood 
was reserved and his affect was constricted.  There were no 
overt psychotic symptoms.  There was no homicidal or suicidal 
ideation or plan.  He was diagnosed with PTSD and assigned a 
GAF score of 41.   

The veteran testified at a Board hearing in October 2002.  He 
reported that after his former employer went out of business, 
he was unemployed for four to five months.  He was working 
part time as a truck driver at the time of the hearing.  He 
stated that his symptoms included nightmares that wake him 
from his sleep and prevent him from returning to sleep.  He 
complained of being very irritable and having a short temper.  
He says that he hollers at people when he gets cut off (while 
driving).  He was taking Wellbutrin for his anxiety and 
stress.  

The veteran underwent an examination at the Veteran Center in 
November 2005.  His appearance was neat; his manner was 
friendly and cooperative.  His intelligence was above 
average.  Speech was appropriate.  He was oriented as to 
time, place, and person.  His memory function was normal.  
His affect was appropriate.  His motor activity was relaxed 
and at ease; and his judgment was good.  There was no 
evidence of delusions, disorganized thinking, or 
hallucinations.  He reported sleep disturbances.  He had no 
homicidal or suicidal ideation.  The examiner opined that the 
veteran suffers from chronic and severe PTSD.

It appears that the veteran's PTSD did increase in severity 
and the RO recognized the increase by assigning a 70 percent 
rating effective April 24, 2002.  However, the Board is 
compelled to conclude that the evidence weighs against 
entitlement  to a rating in excess of 70 percent.  There is 
no indication that the veteran suffers from total 
occupational and social impairment.  He was employed in April 
2002 and lost his job only when the company went out of 
business.  The veteran was unemployed for a few months but 
then began working part time.  A May 2005 outpatient 
treatment report shows that the veteran is unable to work due 
to a lung condition and enlarged lymph nodes.  However, there 
is no evidence that the veteran is unable to work as a result 
of his PTSD symptoms.  In terms of social skills, the veteran 
has been married for over 30 years.  He admitted that he has 
a short temper, but there is no indication that he suffers 
from total social impairment.  Moreover, the veteran does not 
suffer from any of the symptoms enumerated in the rating 
criteria (gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 70 percent since April 24, 
2002 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


